Exhibit 10.1
(PRESIDENTIAL LOGO) [c04914c0491400.gif]
 
3460 Preston Ridge Rd. / Suite 550 / Alpharetta, GA 30005
LOAN AND SECURITY AGREEMENT
BETWEEN
TEAMSTAFF GOVERNMENT SOLUTIONS, INC.
D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS
D/B/A TEAMSTAFF GOVT SOLUTIONS
AND
PRESIDENTIAL FINANCIAL CORPORATION
DATED AS OF
JULY 29, 2010
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. LOANS AND CREDIT ACCOMMODATIONS
    3  
1.1 Amount
    3  
1.2 Reserve
    3  
1.3 Use of Proceeds
    4  
1.4 Repayment
    4  
SECTION 2. ADVANCES TO COVER INTEREST AND FEES; FEES AND EXPENSES
    4  
2.1 Interest
    4  
2.2 Fees and Expenses
    4  
2.3 Loan Account
    5  
2.4 Expense Reimbursement
    5  
SECTION 3. SECURITY INTEREST
    5  
3.1 Grant
    5  
3.2 Further Assurances
    5  
SECTION 4. ADVANCES AND ADMINISTRATION
    6  
4.1 Advance Requests
    6  
4.2 Remittance of Collections and Other Proceeds and Procedures
    6  
4.3 Application of Payments
    7  
4.4 Notification; Verification
    7  
4.5 Power of Attorney
    7  
4.6 Books and Records
    8  
SECTION 5. REPRESENTATIONS AND WARRANTIES
    8  
5.1 General
    8  
5.2 Accounts
    8  
5.3 Borrower Reports
    9  
SECTION 6. COVENANTS
    9  
6.1 Affirmative Covenants
    9  
6.2 Negative Covenants
    10  
6.3 Financial and Other Covenants
    10  
SECTION 7. EVENTS OF DEFAULT AND REMEDIES
    11  
7.1 Events of Default
    11  
7.2 Remedies
    12  
SECTION 8. RELEASE AND INDEMNITY
    12  
8.1 Release
    12  
8.2 Indemnity
    13  
SECTION 9. TERM
    13  
9.1 Effectiveness of Agreement
    13  
9.2 Termination
    13  
9.3 Early Termination Fee
    13  
9.4 Effect of Termination
    14  
SECTION 10. GENERAL PROVISIONS
    14  
10.1 Miscellaneous
    14  
10.2 Consent to Forum
    14  
10.3 Waivers by Borrower
    15  

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

2



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as it may be amended, this “Agreement”) is
entered into on July 29, 2010 between PRESIDENTIAL FINANCIAL CORPORATION
(“Lender”), having an address at 3460 Preston Ridge Road, Suite 550, Alpharetta,
GA 30005, and TEAMSTAFF GOVERNMENT SOLUTIONS, INC. D/B/A TEAMSTAFF GOVERNMENT
SOLUTIONS; D/B/A TEAMSTAFF GOVT SOLUTIONS (“Borrower”), whose chief executive
office is located at 1 Executive Drive, Suite 130, Somerset, NJ 08873
(“Borrower’s Address”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth on Schedule A. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided in the UCC to the extent such terms are defined therein. The schedules
attached to this Agreement are an integral part of this Agreement and are
incorporated herein by reference.
SECTION 1. LOANS AND CREDIT ACCOMMODATIONS
1.1 Amount
Subject to the terms and conditions in this Agreement, at Borrower’s request and
provided that no Default or Event of Default exists, Lender may, in its
discretion, make Advances to Borrower during the Term, to the extent that there
is sufficient Availability at the time of such request to cover, dollar for
dollar, the requested Advance, and further provided that after giving effect to
such Advances, the outstanding balance of all monetary Obligations will not
exceed the Maximum Loan Amount. For this purpose, “Availability” means, on any
date, an amount equal to:

  (i)  
the Eligible Accounts on such date multiplied by the Accounts Advance Rate;

minus

  (ii)  
all Reserves which Lender has established pursuant to Section 1.2 (including any
to be established in connection with the requested Advance);

minus

  (iii)  
the outstanding balance of all monetary Obligations on such date.

1.2 Reserve
Lender may from time to time in its sole and reasonable discretion establish and
revise such reserves as Lender deems appropriate (“Reserves”) to reflect (i) the
amount of accrued but unpaid interest with respect to the monetary Obligations
on such date, (ii) events, conditions, contingencies or risks which affect or
may affect (A) the Collateral or its value, or the Liens and other rights of
Lender in the Collateral or (B) the assets, business of Borrower or any Obligor,
(iii) Lender’s concern that any Collateral or financial information furnished by
or on behalf of Borrower to Lender is or may have been incomplete, inaccurate or
misleading in any material respect, (iv) any fact or circumstance which Lender
determines in its sole and reasonable discretion constitutes, or could
constitute, a Default or Event of Default (v) the percentage increase of
dilution in excess of 5%, as determined by the month-end accounts receivable
aging or (vi) any other events or circumstances which Lender determines in its
sole and reasonable discretion make the establishment or revision of a Reserve
prudent. Lender may, in its sole and reasonable discretion, establish and revise
Reserves by deducting them in determining Availability or by reclassifying
Eligible Accounts as ineligible. In no event shall the establishment of a
Reserve in respect of a particular actual or contingent liability obligate
Lender to make Advances hereunder to pay such liability or otherwise obligate
Lender with respect thereto.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3



--------------------------------------------------------------------------------



 



1.3 Use of Proceeds
Borrower shall be authorized to use the proceeds of the Advances solely to make
expenditures for lawful purposes of Borrower to the extent such expenditures are
not prohibited by the provisions of this Agreement or Applicable Law. Borrower
represents and warrants that Lender’s loan or loans to Borrower will be used for
nonconsumer purposes and not for personal, family or household purposes.
1.4 Repayment
Principal and interest shall be paid as stated in the Secured Promissory Note
(the “Note”) executed by Borrower in favor of Lender contemporaneously herewith.
In addition, if at any time the amount of monetary Obligations exceeds
Availability (any such excess, an “Overadvance”), or if at any time or for any
reason the outstanding amount of Advances extended or issued pursuant hereto
exceeds any of the dollar limitations (“Overline”), Borrower will immediately
pay to Lender the amount of such Overadvance or Overline. Notwithstanding the
foregoing, Lender may, in its discretion, make or permit the Advances or any
other monetary Obligations that give rise to or constitute an Overadvance or
Overline, provided that Borrower shall, upon Lender’s demand, pay to Lender such
amounts as shall eliminate such Overadvance or Overline. All unpaid monetary
Obligations shall be due and payable in full upon termination of this Agreement
pursuant to Section 9.2.
SECTION 2. ADVANCES TO COVER INTEREST AND FEES; FEES AND EXPENSES
2.1 Interest
Principal and interest shall be paid as stated in the Note executed by Borrower
in favor of Lender contemporaneously herewith. The parties agree that, and
Borrower instructs Lender that, immediately upon accrual of interest and other
charges provided for herein and in the Note, such interest and other charges
shall be paid by Advances and charged to Borrower’s Loan Account with Lender.
Such Advances shall thereafter bear interest and be subject to other charges
upon the same terms as other Advances, and such Advances are agreed by the
parties to be principal pursuant to O.C.G.A. Section 7-4-2(A)(3). Borrower
specifically agrees, by execution of this Agreement and the Note, to this
treatment of all accrued but unpaid interest and other charges hereunder and
under the Note.
2.2 Fees and Expenses
In addition to all interest and other sums payable by Borrower to Lender under
this Agreement, Borrower shall pay Lender the fees and reimbursements listed on
Schedule B, which are and shall be deemed earned in full on the date when same
is due and payable hereunder and shall not be subject to rebate or proration
upon termination of this Agreement for any reason.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

4



--------------------------------------------------------------------------------



 



2.3 Loan Account
Lender shall maintain a loan account in the name of Borrower, reflecting all
Advances, charges, fees, expenses and payments made pursuant to this Agreement
(the “Loan Account”). Lender shall provide Borrower with commercially reasonable
electronic access to information about Borrower’s Loan Account (the “Online
Statement”); provided, however, that Lender shall not be liable to Borrower for
any damages suffered by Borrower as a result of the temporary failure or
unavailability of or the lack of updates to the Online Statement. All
information posted to the Online Statement shall be deemed to have been
delivered to Borrower and, unless Borrower notifies Lender in writing to the
contrary (including a detailed description of the alleged error or omission)
within 30 days after such information is made available to Borrower, the Online
Statement shall be deemed correct, accurate and conclusively binding on Borrower
as an account stated (except for reverses and reapplications of payments made
and corrections of errors discovered by Lender).
2.4 Expense Reimbursement
Borrower shall reimburse Lender for (i) any Extraordinary Expenses incurred by
Lender and (ii) all reasonable legal, accounting, appraisal, consulting,
underwriting, and other fees and expenses suffered or incurred by Lender in
connection with: (a) the negotiation and preparation of any of the Loan
Documents and any amendment or modification thereto; (b) the administration of
the Loan Documents and the transactions contemplated thereby; (c) action taken
to perfect or maintain the perfection or priority of any of Lender’s Liens with
respect to any of the Collateral; (d) any inspection of or audits conducted by
Lender with respect to Borrower’s books and records or any of the Collateral; or
(e) any effort by Lender to verify or appraise any of the Collateral. Attorneys
fees relating to collection for which Borrower shall be responsible to reimburse
Lender shall be equal to the lesser of: (a) actual fees and expenses or
(b) fifteen percent (15%) of the principal and interest owed hereunder at the
time of commencement of collection activities. All amounts chargeable to or
reimbursable by Borrowers under this Section 2.4 shall constitute Obligations
payable on demand to Lender. The foregoing shall be in addition to, and shall
not be construed to limit, any other provision of any of the Loan Documents
regarding the indemnification or reimbursement by Borrower of claims suffered or
incurred by Lender
SECTION 3. SECURITY INTEREST
3.1 Grant
To secure the full and timely payment and performance of all of the Obligations,
Borrower hereby grants to Lender a continuing security interest in and Lien upon
in the following property and interests in property of Borrower, whether
tangible or intangible, now owned or in existence or hereafter acquired or
arising, and wherever located: all Accounts, Accounts and Securities, Chattel
Paper, Furniture, Fixtures and Equipment, Instruments, Investment Property,
General Intangibles, Deposit Accounts, Supporting Obligations, Inventory, Other
Property, all Proceeds and products of all of the foregoing (including proceeds
of any insurance policies and claims against third parties for loss or any
destruction of any of the foregoing), and all books and records relating to any
of the foregoing.
3.2 Further Assurances
Borrower agrees to comply with all Applicable Laws to perfect Lender’s Lien in
the Collateral and to execute such documents as Lender may reasonably require to
effectuate the foregoing and to implement this Agreement. Borrower irrevocably
authorizes Lender to file financing statements, and all amendments and
continuations with respect thereto, in order to create, perfect or maintain its
Lien in the Collateral as a duly perfected Lien, subject to no other Liens
except Permitted Liens listed on Schedule C. Borrower hereby ratifies and
confirms any and all financing statements, amendments and continuations with
respect thereto heretofore and hereafter filed by Lender pursuant to the
foregoing authorization.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

5



--------------------------------------------------------------------------------



 



SECTION 4. ADVANCES AND ADMINISTRATION
4.1 Advance Requests
Whenever Borrower desires to obtain an Advance, Borrower shall give Lender
notice of such borrowing request telephonically (and confirmed in writing if
requested by Lender) or by facsimile or electronic mail transmission no later
than 11:00 a.m. Eastern Standard Time (“EST”), or, if in effect, Daylight
Savings Time (“DST”) on the Business Day of the requested borrowing, and notices
(in the form stipulated herein) received by Lender after 11:00 a.m. EST or DST,
whichever is in effect, shall be deemed received on the next Business Day and
notices received other than in the form stipulated herein shall be ineffective
and deemed not received by Lender. Unless payment is otherwise timely made by
Borrower, the becoming due of any amount required to be paid with respect to any
of the Obligations (including any interest thereon) shall be deemed irrevocably
to be a request (without any requirement for the submission of a notice of
borrowing) for an Advance on the due date of and in an aggregate amount required
to pay such Obligations and the proceeds of such Advance may be disbursed by way
of direct payment of the relevant Obligations, provided that Lender shall have
no obligation to honor any deemed request for an Advance on or after the date on
which this Agreement is terminated pursuant to Section 9.2, or when an
Overadvance exists or would result from such funding or when any applicable
condition precedent is not satisfied, but Lender may do so in its discretion and
without regard to the existence of, and without being deemed to have waived, any
Default or Event of Default and regardless of whether such Advance is made after
the date on which this Agreement is terminated pursuant to Section 9.2.
4.2 Remittance of Collections and Other Proceeds and Procedures
Borrower shall notify all Accounts to direct all Collections to the remittance
address provided by Lender in the Procedures Letter (the “Remittance Address”).
Lender shall retain the sole discretion to require Borrower to enter into a bank
agreement or other agreement governing the remittance of Collections, which
agreement shall be in form and substance acceptable to Lender, and only Lender
shall have access to withdraw or otherwise direct the disposition of
Collections. In the event that Borrower receives any Collections or other
proceeds of Collateral, Borrower shall promptly upon receipt (and in all events
within one Business Day of receipt by Borrower) remit in kind such Collections
or other proceeds of Collateral directly to the Remittance Address and promptly
notify Lender of such event. Until so forwarded, any such Collections or other
proceeds of Collateral received by Borrower shall not be commingled with
Borrower’s other funds and shall be held by Borrower, as trustee of an express
trust, for Lender’s benefit. In the event any Collections are received by
Borrower but not remitted to Lender in the time and manner specified herein, the
Misdirected Payment Fee set forth on Schedule B shall be assessed and charged to
the Borrower’s Loan Account. Borrower shall specify the Remittance Address on
all agreements and contracts, and take all necessary steps to ensure all
Collections are directed to the Remittance Address. On all invoices Borrower
will place the Payment Notice that each invoice shall only be paid to the
Remittance Address. All invoices shall be mailed or otherwise transmitted by
Borrower to Account Obligors within five business days of issuance. Borrower
will provide Lender with copies of all invoices and evidence of completion of
services on all invoices as set forth in the Procedures Letter along with any
other information as Lender may reasonably request. Nothing in this section
shall require Borrower’s income received in the ordinary course of business that
does not constitute proceeds of accounts receivable to be sent to the Remittance
Address.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

6



--------------------------------------------------------------------------------



 



4.3 Application of Payments
Lender may, in its discretion, apply, reverse and re-apply all Collections and
other proceeds of Collateral or other payments received with respect to the
Obligations, in such order and manner as Lender shall determine, whether or not
the Obligations are due, and whether before or after the occurrence of a Default
or an Event of Default. For purposes of determining Availability, funds received
at the Remittance Address will be credited to the Loan Account upon Lender’s
receipt of notice that such items have been credited to the Payment Account,
subject to final payment and collection; provided, however, that for purposes of
computing interest on the Obligations, such items shall be deemed applied by
Lender four Business Days after Lender’s receipt of advice of deposit in the
Payment Account, including such payments received by wire transfer, ACH or other
electronic means to an account designated by Lender, in which case such items
shall be deemed applied by Lender four Business Day after Lender’s receipt of
advice of deposit in the Payment Account. If, as the result of Lender’s
application of Collections to the Obligations as authorized by this Section 4.3
a credit balance exists in favor of Borrower (meaning that, on any date of
determination, the collected balance of Collections after the applicable cutoff
time on such date exceeds the outstanding principal balance of (and all
interest, fees and other amounts payable with respect to) the Obligations after
the applicable cutoff time on such date), such credit balance shall not accrue
interest in favor of Borrower, but shall be available to, and promptly paid by
Lender to Borrower upon Borrower’s request, at any time or times for so long as
no Default or Event of Default exists.
4.4 Notification; Verification
Lender or its designee may, from time to time and to the extent permitted by
Applicable Law, whether or not a Default or Event of Default has occurred verify
directly with the Account Obligors the validity, amount and other matters
relating to the Accounts, by means of mail, telephone or otherwise, either in
the name of Borrower or Lender or such other name as Lender may choose. Lender
will notify Borrower of any Account Obligor contacted for verification of
Accounts after such verification is performed. Lender or its designee may, after
the occurrence of a Default or Event of Default (i) notify Account Obligors that
Lender has a Lien in the Accounts and that payment thereof is to be made
directly to Lender; and (ii) demand, collect or enforce payment of any Accounts
(but without any duty to do so)
4.5 Power of Attorney
Borrower hereby makes, constitutes and appoints each of Lender’s officers or
agents as Borrower’s attorney-in-fact with full power of substitution, in the
name of Borrower or in the name of Lender, but for Lender’s use and benefit, to
do or perform at any time, in Lender’s discretion, any of the following: (i) at
any time, irrespective of whether there exists an Event of Default, receive,
open and dispose of all mail addressed to Borrower and endorse Borrower’s name
on any checks or other payment items with respect to any Collateral and to
deposit same and apply them to such of the Obligations as Lender may elect; and
(ii) at any time that an Event of Default exists, cause all mail to be diverted
from any post office box in Borrower’s name to a post office box or other
address designated by Lender; demand, sue for, collect and receive monies due or
to become due on any Accounts and to settle, compound, compromise or extend the
time of payment of any Account or other Collateral upon terms acceptable to
Lender without releasing Borrower from any liability to Lender, and do such
other and further acts in Borrower’s name which Lender may deem necessary or
desirable to enforce any of the terms of this Agreement or to collect any of the
Obligations or realize upon any Collateral. This power, being coupled with an
interest, is irrevocable. Notwithstanding the foregoing, Lender agrees to
forward to Borrower any mail received by Lender that is not a payment that
Lender is entitled to keep or apply to the Obligations.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

7



--------------------------------------------------------------------------------



 



4.6 Books and Records
Borrower irrevocably authorizes all accountants and third parties to disclose
and deliver to Lender, at Borrower’s expense, all financial information, books
and records, work papers, management reports and other information in their
possession regarding Borrower. Borrower will not enter into any agreement with
any accounting firm, service bureau or third party to store Borrower’s books or
records at any location other than Borrower’s Address or at one or more of the
business locations set forth in Schedule F hereto without first obtaining
Lender’s written consent (which consent may be conditioned upon such accounting
firm, service bureau or other Person agreeing to give Lender the same rights
with respect to access to books and records and related rights as Lender has
under this Agreement).
SECTION 5. REPRESENTATIONS AND WARRANTIES
5.1 General
To induce Lender to enter into this Agreement and make Advances, Borrower
represents and warrants that Borrower’s legal name is exactly as set forth on
the signature page of this Agreement; Borrower is duly organized and validly
existing under the laws of the State of GEORGIA and is qualified to do business
in each state where such qualification is required, and failure to so qualify
would have a material adverse impact on Borrower, Borrower’s business or the
Collateral, all of which are listed on Schedule F attached hereto; the Lien
granted by Borrower in the Collateral is and will at all times remain a duly
perfected, first priority Lien in such Collateral; Borrower is able to pay, does
pay and will continue to pay its debts as they mature in the ordinary course of
business; the most recent financial statements provided to Lender accurately
reflect in all material aspects. Borrower’s financial condition as of that date
and that there has been no Material Adverse Change in Borrower’s financial
condition since the date of those financial statements; there are no actions,
suits or other legal proceedings of any kind now pending or, to Borrower’s
knowledge, threatened against Borrower that if successful would result in a
Material Adverse Change; no Default or Event of Default exists hereunder;
Borrower has never carried on business under or used any name other than its
legal name and the trade names or trade styles listed on Schedule F attached
hereto, and have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Units and all other Persons as is required or necessary to its assets and to
carry on its business, and Borrower has not been notified by any such
Governmental Unit or other Person that such Governmental Unit or other Person
has rescinded or not renewed, or intends to rescind or not renew, any such
license, consent, accreditation, approval or authorization. Each of the
foregoing representations and warranties shall be deemed reaffirmed and remade
as of the date of each Advance hereunder and shall not be affected by any
knowledge of, or any investigation by, Lender. The continuing accuracy of each
of the foregoing representations and warranties shall be a condition precedent
to each Advance.
5.2 Accounts
Lender may rely, in determining which Accounts are Eligible Accounts, on all
statements and representations made by Borrower with respect to any Account.
With respect to each Account, Borrower warrants that (i) all information
relating to such Account that has been delivered to Lender is true and correct
in all material respects, such Account has been invoiced after the date the
services or goods giving rise to such Account were rendered or provided in the
ordinary course of business, as applicable, all information set forth in the
invoice is true, complete and correct in all material respects, Borrower has
delivered to the Account Obligor all requested supporting claim documents and
each
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

8



--------------------------------------------------------------------------------



 



invoice contains the Payment Notice to remit payments as set forth in
Section 4.2; (ii) the Account and any goods sold in respect of such Account are
the Borrower’s exclusive property and are not and will not be, subject to any
consignment, sale on approval, sale or return or “bill and hold” arrangement or
any Lien other than in Lender’s favor; (iii) any goods the sale or other
disposition of which give rise to the Account or other right to payment are not
(and will not at any time be) subject to any Lien other than in Lender’s favor;
(iv) all amounts payable in respect of the Account are payable in Dollars;
(v) the Account Obligor has accepted the goods or services relating to the
Account; (vi) the Account Obligor owes and is obligated to pay the full amount
stated in the invoice relating to the Account according its terms, without
dispute, offset, deduction, defense or counterclaim; (vii) the Account does not
arise from a sale to an Affiliate or a sale to a consumer of goods to be used
for personal, family or household purposes; (viii) it has absolute ownership of
and title to the Account; (ix) the Account is not evidenced by any instrument,
negotiable document, warehouse receipt or chattel paper; (x) prior to the date
on which the Account arose, it had not received notice of the insolvency of the
Account Obligor in respect of such Account or the commencement of any Insolvency
Proceedings by or against such Account Obligor.
5.3 Borrower Reports
Borrower will provide Lender the reports listed below in a format and frequency
acceptable to the Lender. All reports, which are to be submitted in Excel format
and/or via direct data submission to an online computer system authorized and in
form and substance acceptable to Lender, are due as follows: (i) completed
Borrowing Base Certificate is due weekly (or if needed for advance purposes,
daily) to be delivered no later than 10:00 AM EST or DST, whichever is in
effect; (ii) a detailed invoice date aging of the Accounts is due on a weekly
basis; (iii) A complete customer list of all Accounts with contact information
(name of primary contact, address and telephone number) is due at the beginning
of each month and (iv) monthly projections for the next fiscal year, due no
later than sixty days before the end of the current fiscal year, with the
exception of the monthly projections for the fiscal year ending September 30,
2011, which shall be due no later than 5:00 PM DST on September 15, 2010;
(v) monthly bank statements for all bank accounts of the Borrower; (vi) monthly
evidence of its tax payments; and (vii) together with each delivery of financial
statements required above, the certificate of Borrower substantially in the form
of Exhibit A hereto signed by the designated officer of Borrower stating, among
other things, that no event has occurred which constitutes an event of Default
or would constitute an event of Default but for the requirement that notice be
given, or time elapse or both, under this Agreement (such certificate shall
publish the accounting calculations used to determine compliance or
noncompliance with Borrower’s financial obligations and financial covenants
provided in this Agreement), or, if any such event of Default or Defaults
exists, specifying the nature thereof.
SECTION 6. COVENANTS
6.1 Affirmative Covenants
Borrower shall (i) permit representatives of Lender from time to time, as often
as may be reasonably requested, but only during normal business hours, to
inspect and appraise the Collateral and to inspect, audit, and make extracts
from Borrower’s books and records and to discuss Borrower’s financial affairs
with Borrower’s independent accountants; (ii) keep adequate records and books of
account with respect to its business activities in accordance with prudent
accounting practices; (iii) cause to be prepared and furnished to Lender, in
accordance with GAAP within 30 days after the end of each month, an unaudited
balance sheet of Borrower and its subsidiaries and related unaudited statements
of income, and cash flow (on a quarterly basis), and for the portion of
Borrower’s fiscal year then elapsed, on a consolidated and consolidating basis
and certified by an authorized officer of Borrower; (iv) cause to be prepared
and furnished to Lender, in accordance with GAAP within 90 days after the end of
each fiscal year
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

9



--------------------------------------------------------------------------------



 



of Borrower, reviewed financial statements of Borrower and its subsidiaries as
of the end of such fiscal year, on a consolidated basis, audited by a firm of
independent certified public accountants acceptable to Lender; (v) provide
Lender log-on access to all government payment portals, including but not
limited to the CCR, WAWF, and DEFASE websites relating to Accounts; (vi)
promptly provide Lender with notice of all contracts, contract modifications, or
contract cancellations and shall execute an Assignment of Claims for all federal
contracts as may be required by Lender; (vii) pay and discharge all taxes prior
to the date on which such taxes become delinquent or penalties attach thereto
(except for taxes being contested in good faith for which Borrower has
established reserves reasonably satisfactory to Lender); (viii) comply in all
material aspects with all Applicable Laws; (ix) carry property, liability and
other insurance, with insurers reasonably acceptable to Lender, in such form and
amounts, and with such deductibles and other provisions as Lender shall require,
with each such insurance policy naming Lender as loss payee or additional
insured pursuant to a form of endorsement reasonably acceptable to Lender; and
(x) promptly notify Lender of all disputes or claims relating to Accounts that
exceed $25,000 in the aggregate at any one time.
6.2 Negative Covenants
Borrower will not merge or consolidate with another Person, form any new
subsidiary or acquire any interest in any Person (unless such subsidiary or
Person has been approved by Lender to join, and actually does join, this
Agreement as a co-borrower); acquire any assets except in the ordinary course of
business and as otherwise permitted by this Agreement and the other Loan
Documents; enter into any transaction outside the ordinary course of business;
except as approved in advance by Lender; sell or transfer any Collateral or
other assets, except that Borrower may sell finished goods Inventory in the
ordinary course of its business; make any loans to, or investments in, any
Affiliate or other Person in the form of money or other assets; incur any debt
outside the ordinary course of business; guarantee or otherwise become liable
with respect to the obligations of another party or entity; pay or declare any
dividends or other distributions on Borrower’s equity interests (except for
dividends payable solely in equity interests of Borrower); redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of Borrower’s equity
interests exceeding $50,000 in the aggregate; permit any change in more than 15%
of the ownership interest of Borrower; dissolve or elect to dissolve; with
respect to subsidiary or affiliate entities, Borrower must obtain prior written
consent from Lender to dissolve; pay any principal or interest on any
indebtedness owing to an Affiliate except as permitted by any written
subordination agreement between Lender and such affiliate, enter into any
transaction with an Affiliate other than on arms-length terms; compromise or
settle any Account for less than the full amount thereof, grant any extension of
time of payment of any Account as long as the extension of time does not make
the Account ineligible, release (in whole or in part) any Account Obligor or
other Person liable for the payment of any Account or grant any credits,
discounts, allowances, deductions, return authorizations or the like with
respect to any Account other than in the ordinary course of business and
provided that the same is promptly reported in its weekly required reports to
Lender; or agree to do any of the foregoing and Borrower will report to Lender
on a weekly basis any such event in excess of $25,000.00.
6.3 Financial and Other Covenants
Borrower shall at all times comply with the financial and other covenants set
forth in the Schedule E attached hereto.
6.4 Permitted Payments
Notwithstanding anything to the contrary in this Agreement, including without
limitation Section 6.2, Borrower and its affiliates shall not make any payments
in respect of certain outstanding [***] in the current aggregate principal
amount of [***]plus accrued and unpaid interest [***] with the express written
consent of the Lender, which consent shall be solely in the discretion of the
Lender.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

10



--------------------------------------------------------------------------------



 



6.5 Notice of Certain Proceedings
Borrower shall give Lender (i) 45 days prior written notice, or as soon as
practicable, of any scheduled trial date or other court hearing, any arbitration
proceeding, or settlement agreement that may result in the Borrower or its
affiliates becoming obligated to pay [***] in the aggregate, and (ii) prompt
written notice of the filing of any litigation and/or any settlement proposal by
the Borrower or its affiliates, in each case relating to the Debentures or
involving the Sellers or both.
SECTION 7. EVENTS OF DEFAULT AND REMEDIES
7.1 Events of Default
The occurrence of any of the following events shall constitute an “Event of
Default” under this Agreement, and Borrower shall give Lender immediate written
notice thereof: (i) Borrower shall fail to pay any of the Obligations on the due
date thereof (whether due at stated maturity, on demand, upon acceleration, or
otherwise); (ii) any representation, warranty, or other statement to Lender by
or on behalf of Borrower, whether made in or furnished in compliance with or in
reference to any of the Loan Documents, proves to have been false or misleading
in any material respect when made; (iii) Borrower shall fail or neglect to
perform, keep, or observe any covenant contained in this Agreement or any of the
other Loan Documents; (iv) any Material Adverse Change shall occur; (v) Borrower
shall cease to be solvent or shall stop paying, or be unable to pay, its debts
and other obligations to any other creditor as the same become due and payable,
or any occurrence which would cause any other liabilities, indebtedness or
obligations to any other creditor to be accelerated; (vi) any Insolvency
Proceeding shall be commenced by or against Borrower or any Obligor (excluding
Validity Guarantors) and, in the case of an Insolvency Proceeding commenced
against Borrower or any Obligor (excluding Validity Guarantors), remains
unvacated and unstayed for sixty (60) days; (vii) one or more judgments or
orders for the payment of money in excess of $50,000.00 shall be entered against
Borrower and remain undismissed and unpaid for thirty (30) days; (viii) any
Obligor (excluding Validity Guarantors) shall revoke or attempt to revoke or
terminate, or fail to confirm Obligor’s (excluding Validity Guarantors)
liability under, any guaranty to which any Obligor (excluding Validity
Guarantors) is a party; (ix) the transfer by the present shareholders or members
(as listed on Schedule G attached hereto) of Borrower to any person or entity
not a shareholder at the time of this Agreement, any or all of the common stock
or other ownership interests of Borrower outstanding or in treasury as of the
date hereof, or that in the event of any transfer by operation of law, Borrower
fails to immediately notify Lender; (x) any instruction or agreement regarding
the Remittance Address and procedures related thereto is amended or terminated
without the written consent of Lender, or if Borrower fails, within one
(1) Business Day of receipt, to forward Collections it receives with respect to
any Accounts to the Remittance Address; (xi) any default shall occur under any
other agreement or arrangement between Borrower and Lender; (xii) any guarantor
of any of the Collateral shall revoke or attempt to revoke, or shall dispute,
such guaranty of any of the Obligations; (xiii) any failure of any Obligor to
furnish Lender current financial information upon request; (xiv) any failure of
any Obligor or any pledgor of any security interest in the Collateral (the
“Pledgor”) to observe or perform any agreement, covenant or promise contained in
any agreement, instrument or certificate executed in connection with the
granting of a security interest in any Collateral to secure the Obligations;
(xv) any material and uninsured loss, theft, substantial damage, destruction,
sale, foreclosure of or encumbrance to any of the Collateral that would
constitute a Material Adverse Change; (xvi) the dissolution, termination of
existence, insolvency, business failure, appointment of a receiver of any part
of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding under any bankruptcy or insolvency laws, state or
federal, by
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

11



--------------------------------------------------------------------------------



 



or against Borrower or any other Obligor (excluding Validity Guarantors);
(xvii) any discontinuance or termination of any guaranty of any of the
Obligations by a guarantor; (xviii) any amendment or termination of a financing
statement naming the Borrower as debtor and the Lender as secured party, or any
corrective statement with respect thereto, is filed by Borrower or at the
direction of Borrower or without the prior written consent of the Lender;
(xix) if the Collateral declines in value and for any reason becomes
insufficient in Lender’s sole and exclusive judgment to secure the repayment of
the Obligations and Borrower, after demand, fails or refuses to substitute
and/or make additions to the Collateral, or pay down the Obligations
satisfactory to Lender; (xx) any failure of Borrower to comply with the
reporting schedules set forth in section 5.3 or 6.1 or failure to furnish Lender
any Collateral report upon request; or (xxi) Lender deeming itself insecure as
to the ability of Borrower to repay the Obligations, or as to the sufficiency of
the Collateral.
7.2 Remedies
Upon or after the occurrence of an Event of Default (and for so long as such
Event of Default shall exist), Lender may in its discretion declare the
principal of and accrued interest on the Advances and all other Obligations
outstanding to be, and whereupon the same shall thereupon become without further
notice or demand (all of which notice and demand Borrower expressly waives),
forthwith due and payable and Borrower shall forthwith pay to Lender the entire
principal of and accrued and unpaid interest on the Advances and other
Obligations, together with reasonable attorneys’ fees and court costs if such
principal and interest are collected by or through an attorney at law, and
Lender may terminate this Agreement. In addition, Lender may, in its discretion,
at any time or times exercise all of the rights and remedies of a secured party
under the UCC or any other Applicable Law and all other legal and equitable
rights to which Lender may be entitled under any of the Loan Documents, all of
which rights and remedies shall be cumulative and shall be in addition to any
other rights or remedies contained in any of the Loan Documents or available
pursuant to Applicable Law, and none of which shall be exclusive. Borrower
agrees that any requirement of notice to Borrower of any proposed public or
private sale or other disposition of any Collateral by Lender shall be deemed
reasonable notice thereof, if given at least ten (10) days prior thereto. Lender
may purchase all or any part of the Collateral at a public sale or, if permitted
by Applicable Law, at any private sale, and, in lieu of actual payment of such
purchase price, may set off the amount of such price against the outstanding
Obligations. The proceeds realized from any sale or other disposition of
Collateral may be applied first to any Extraordinary Expenses incurred by
Lender, second to interest accrued with respect to any of the Obligations, and
then to the principal balance of the Obligations. If any deficiency shall arise,
Borrower and each Obligor (excluding Validity Guarantors, which Lender shall
have no recourse against any individual assets) shall remain liable to Lender
therefor. The failure or delay of Lender to require strict performance by
Borrower of any provision of the Loan Documents or to exercise or enforce any
rights, Liens, powers, or remedies under any of the Loan Documents shall not
operate as a waiver of such performance, Liens, rights, powers, and remedies,
but all such rights, Liens, powers, and remedies shall continue in full force
and effect until all of the Obligations have been fully satisfied.
SECTION 8. RELEASE AND INDEMNITY
8.1 Release
Borrower hereby releases Lender and its affiliates and their respective
directors, officers, employees, attorneys and agents and any other Person
affiliated with or representing Lender (the “Released Parties”) from any and all
liability arising from acts or omissions under or pursuant to this Agreement,
whether based on errors of judgment or mistake of law or fact, except for those
arising from gross negligence and willful misconduct. In no circumstance will
any of the Released Parties be liable for lost profits or other special or
consequential damages. Such release is made on the date hereof and remade upon
each request for an Advance by Borrower.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

12



--------------------------------------------------------------------------------



 



8.2 Indemnity
Borrower hereby agrees to indemnify the Released Parties and hold them harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including attorneys’
fees), of every nature, character and description, which the Released Parties
may sustain or incur based upon or arising out of any of the transactions
contemplated by this Agreement or the other Documents or any of the Obligations
or any other matter, cause or thing whatsoever occurred, done, omitted or
suffered to be done by Lender relating to Borrower or the Obligations (except
any such amounts sustained or incurred as the result of the gross negligence and
willful misconduct of the Released Parties). Notwithstanding any provision in
this Agreement to the contrary, the indemnity agreement set forth in this
Section shall survive any termination of this Agreement.
SECTION 9. TERM
9.1 Effectiveness of Agreement
This Agreement will become effective when executed by Borrower and accepted by
Lender in the State of Georgia (the “Effective Date”), and will continue in
effect for an initial term of two (2) years (the “Initial Term”), and will
continue thereafter automatically renewing annually (the “Renewal Term”) unless
terminated by either party as set forth in Section 9.2 of this Agreement or as
otherwise provided herein. Unless sooner demanded, all Obligations will become
immediately due and payable, without further notice or demand, upon any
termination of this Agreement.
9.2 Termination
Borrower may terminate this Agreement only as of an Anniversary Date and then
only by giving Lender at least sixty (60) days prior written notice of
termination, whereupon this Agreement shall terminate on said Anniversary Date.
Lender may terminate this Agreement at any time by giving Borrower at least
sixty (60) days prior written notice of termination, provided Lender may
terminate this Agreement immediately without prior notice to Borrower at any
time an Event of Default exists and this Agreement shall be deemed to have
automatically terminated upon the commencement of any Insolvency Proceeding by
Borrower.
9.3 Early Termination Fee
If this Agreement is terminated by Borrower or automatically on the commencement
of an Insolvency Proceeding by Borrower (and whether such termination occurs on
an Anniversary Date or otherwise), or by Lender after the occurrence of and
Event of Default, Lender will be entitled to a termination fee (the “Early
Termination Fee”), as liquidated damages for its loss of the benefit of the
bargain and not as a penalty (the parties acknowledging that the termination fee
is a reasonable calculation of Lender’s loss of the benefit of the bargain from
any such termination). The Early Termination Fee, calculated as follows, shall
be due and payable on the effective date of termination and thereafter shall
bear interest at a rate equal to the highest rate applicable to any of the
Obligations:

  i.  
Two percent (2%) of the Maximum Loan Amount, if terminated prior to the first
Anniversary Date of the Initial Term;

  ii.  
One percent (1%) of the Maximum Loan Amount, if terminated after the First
Anniversary Date but within the first ten (10) months prior to the second
Anniversary Date of the Initial Term or if a Renewal Term is in effect, if
terminated prior to the Anniversary Date of the then current Renewal Term;

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

13



--------------------------------------------------------------------------------



 



9.4 Effect of Termination
No termination shall affect or impair any right or remedy of Lender or relieve
Borrower of any of the Obligations until all of the Obligations have been
indefeasibly paid in full or performed.
SECTION 10. GENERAL PROVISIONS
10.1 Miscellaneous
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia; may not be amended, except by written
agreement of Borrower and Lender; expresses the entire understanding of the
parties hereto with respect to the subject matter hereof; may be executed in one
or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute but one and the same instrument; and shall
be binding upon and inure to the benefit of the respective successors and
assigns of Borrower and Lender (provided that Borrower may not assign or
transfer any of its rights under this Agreement or other Loan Documents without
the prior written consent of Lender). The paragraph and section headings in this
Agreement are for convenience of reference only and shall not affect the
substantive meaning of any provision of this Agreement. Time is of the essence
of this Agreement and all of the other Loan Documents. All notices given under
this Agreement shall be in writing and shall be given by hand delivery by a
reputable private delivery service, by regular first-class mail or certified
mail return receipt requested, addressed to Lender or Borrower at the address
set forth hereinabove, or by facsimile transmission to Borrower at 866-415-3534
or Lender at 770-493-5532, or such other address or facsimile number as may be
designated in writing by one party to the other delivered in accordance with the
provisions hereof.
10.2 Consent to Forum
Borrower hereby consents to the non-exclusive jurisdiction of any United States
federal court sitting in or with direct or indirect jurisdiction over the
Northern District of Georgia or in any Georgia state or superior court sitting
in Fulton County, Georgia, in any action, suit or other proceeding arising out
of or relating to this Agreement or any of the other Loan Documents and Borrower
irrevocably agrees that all claims and demands in respect of any such action,
suit or proceeding may be heard and determined in any such court and irrevocably
waives any objection it may now or hereafter have as to the venue of any such
action, suit or proceeding brought in any such court or that such court is an
inconvenient forum. Nothing herein shall limit the right of Lender to bring
proceedings against Borrower or with respect to any Collateral in the courts of
any other jurisdiction. Any judicial proceeding commenced by Borrower against
Lender involving, directly or indirectly, any matter in any way arising out of,
related to or connected with any Loan Document shall be brought only in a United
States federal court sitting in or with direct jurisdiction over the Northern
District of Georgia or in any Georgia state or superior court sitting in Fulton
County, Georgia. Nothing in this Agreement shall be deemed to preclude the
enforcement by Lender of any judgment or order obtained in such forum or the
taking of any action under this Agreement to enforce same in any other
appropriate forum or jurisdiction.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

14



--------------------------------------------------------------------------------



 



10.3 Waivers by Borrower
To the fullest extent permitted by Applicable Law, Borrower waives (i) the right
to trial by jury (which Lender hereby also waives) in any action, suit,
proceeding or counterclaim of any kind arising out of or related to any of the
Loan Documents, the Obligations or the Collateral; (ii) presentment, demand and
protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Lender on which Borrower may in any way be liable
and hereby ratifies and confirms whatever Lender may do in this regard;
(iii) notice prior to taking possession or control of the Collateral or any bond
or security which might be required by any court prior to allowing Lender to
exercise any of Lender’s remedies; (iv) the benefit of all valuation,
appraisement and exemption laws; (v) any claim against any Lender, on any theory
of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in respect of any claim for
breach of contract or any other theory of liability arising out of, or the
taking of any enforcement action, or related to any of the Loan Documents, any
transaction thereunder or the use of the proceeds of any Advances; and
(vi) notice of acceptance hereof. Borrower acknowledges that the foregoing
waivers are a material inducement to Lender’s entering into this Agreement and
that Lender is relying upon the foregoing waivers in its future dealings with
Borrower. Borrower warrants and represents that it has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
IN WITNESS WHEREOF, Borrower and Lender have signed this Agreement as of the
date set forth in the heading.

                      BORROWER:    
 
                    TEAMSTAFF GOVERNMENT SOLUTIONS, INC.
D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS
D/B/A TEAMSTAFF GOVT SOLUTIONS    
 
                    By:   /s/ Zachary C. Parker                  
 
      Printed Name:   Zachary C. Parker    
 
      Its:   CEO    
 
                    LENDER:    
 
                    PRESIDENTIAL FINANCIAL CORPORATION    
 
                    By:   /s/ Yung Simmons                  
 
      Printed Name:   Yung Simmons    
 
      Its:   Assistant Vice President    

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

15



--------------------------------------------------------------------------------



 



SCHEDULE A
Definitions
This Schedule is an integral part of the Loan and Security Agreement dated
July 29, 2010, between TEAMSTAFF GOVERNMENT SOLUTIONS, INC. D/B/A TEAMSTAFF
GOVERNMENT SOLUTIONS; D/B/A TEAMSTAFF GOVT SOLUTIONS and PRESIDENTIAL FINANCIAL
CORPORATION (the “Agreement”).
In addition to terms defined in the Agreement, as used in the Agreement, the
following terms have the following meanings:
“Accounts” means all of Borrower’s now owned or existing and future acquired or
arising “accounts”, as such term is defined in the UCC, and any and all other
receivables (whether or not specifically listed on schedules furnished to
Lender), including, without limitation, all accounts created by, or arising
from, all of Borrower’s sales, leases, rentals or other dispositions of goods or
renditions of services to its customers (whether or not they have been earned by
performance), including but not limited to, those accounts arising from sales,
leases, rentals or other dispositions of goods or software sold or licensed or
rendition of services made under any of the trade names, logos or styles of
Borrower, or through any division of Borrower, all contract rights, notes,
drafts, acceptances, general intangibles and other forms of obligations and
receivables, and any and all Supporting Obligations in respect thereof.
“Accounts and Securities” means all of Borrower’s money, deposit accounts,
letters of credit, letter of credit rights and investment property.
“Account Obligor” means the Person primarily obligated to pay an Account or
Chattel Paper.
“Account Obligor Claim” means to any Account Obligor such Account Obligor’s
dispute, claim, offset, defense, deduction, rejection, recoupment, counterclaim
or contra account with respect to any Account Obligor, including any dispute or
claim relative to price, terms, quality, quantity, performance, workmanship
(regardless of the merits of any such dispute or claim).
“Accounts Advance Rate” means a percentage established by Lender, which shall be
85% as of the date of this Agreement, and which may be increased or decreased by
Lender from time to time in the exercise of its discretion.
“Advance” or “Advances” means a loan advance under this Agreement.
“Affiliate or Affiliates” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, such Persons, managers and members. For purposes
hereof, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of any equity interest, by contract or otherwise.
“Anniversary Date” means the day that is 365 (or 366, as applicable) days after
the date of this Agreement and the same date in each year thereafter.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

16



--------------------------------------------------------------------------------



 



“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Document in question, including all
applicable common law and equitable principles; all provisions of all applicable
state, federal and foreign constitutions, statutes, rules, regulations and
orders of governmental bodies; and orders, judgments and decrees of all courts
and arbitrators.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).
“Borrowing Base Certificate” means the report prepared by Borrower, in the form
set forth on Schedule D attached hereto, which provides the numerical value of
Collateral as of a specific date signed by an authorized officer of Borrower.
“Business Day” means a day other than a Saturday or Sunday or any other day on
which Lender or banks in Georgia are authorized to close.
“CCR” means Central Contractor Registration.
“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods. As used in
this paragraph, “monetary obligation” means a monetary obligation secured by the
goods or owed under a lease of the goods and includes a monetary obligation with
respect to software used in the goods.
“Central Contractor Registration” means the primary registrant database for the
U.S. Federal Government. CCR validates the registrant information and
electronically shares the secure and encrypted data with the federal agencies’
finance offices to facilitate paperless payments through electronic funds
transfer (EFT).
“Collateral” means all property and interests in property in or upon which a
Lien is granted pursuant to this Agreement or the other Loan Documents.
“Collections” means, with respect to any Account, all collections and other
payments on or with respect to such Account.
“Default” means any event, which with notice or passage of time, or both, would
constitute an Event of Default.
“DEFASE” means a web-based application developed specifically for
contractors/vendors to obtain invoice status.
“Department of Defense” means the federal department responsible for
safeguarding national security of the United States.
“Deposit Accounts” mean any and all demand, time, savings, passbooks or similar
accounts maintained with a bank.
“Deposit Account Agreement” means in form and substance reasonably acceptable to
Lender, executed and delivered by each Borrower and the applicable deposit bank.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

17



--------------------------------------------------------------------------------



 



“Dilution” means a lessening of the value of the collateral that is caused by,
but not limited to, credits, discounts, returns, charge-backs, trade allowances,
concentrations, slow pay, and bad debts.
“DoD” means Department of Defense.
“Dollars” mean the legal tender of the United States of America.
“Eligible Account” means an Account which arises in the ordinary course of
business of Borrower from the rendition or performance of services and/or for
the sale of goods, is payable in Dollars, is subject to Lender’s duly perfected
Lien and is deemed by Lender, in its discretion, to be an Eligible Account.
Without limiting the generality of the foregoing, the following Accounts shall
not be eligible:

  1.  
With respect to an Account Obligor whose total obligations to Borrower exceed
30% of all Accounts, the excess amount shall be excluded from Eligible Accounts,
except for the account debtors listed below or otherwise approved in writing by
Lender.

  (a).  
With respect to U.S. Governmental Agencies for which Lender has a properly
executed Assignment of Claims from Borrower the total obligations owed to
Borrower shall be deemed Eligible Accounts, subject to the eligibility criteria
herein described in section 2 below.

These above limits shall be adjusted by Lender, in its sole and reasonable
discretion, as deemed appropriate.

  2.  
No Account shall be an Eligible Account if:

  (i)  
the Account is more than 90 days from invoice date relative to invoices with
payment terms of 60 days or less);

  (ii)  
25% or more of the Accounts from the Account Obligor are more than 90 days from
invoice date;

  (iii)  
the Account is subject to any Account Obligor Claim;

    (iv)  
the Account is not payable in Dollars;

  (v)  
the Account is due and owing by an Account Obligor who is an Affiliate of
Borrower or a Person controlled by an Affiliate of Borrower;

  (vi)  
the Account is due and owing by an Account Obligor who is not creditworthy;

  (vii)  
the Account is due and owing by an Account Obligor who does not have its
principal assets and place of business in the United States or Canada, unless
the sale is backed by a letter of credit acceptable to Lender;
    (viii)  
the Account is unbilled;

  (ix)  
any covenant, representation or warranty contained in the Agreement with respect
to such Account has been breached;

  (x)  
an Insolvency Proceeding has been commenced by or against the Account Obligor or
the Account Obligor has failed, suspended business or ceased to be solvent;
    (xi)  
the Account is subject to a Lien other than a Permitted Lien;

  (xii)  
the Account is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;

  (xiii)  
the Account represents, in whole or in part, a billing for interest, fees or
late charges;

  (xiv)  
the Account is not evidenced by an invoice, statement or other electronic or
documentary evidence satisfactory to Lender;

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

18



--------------------------------------------------------------------------------



 



  (xv)  
the Account represents in whole, or the portion of the Account that represents a
billing for retro action billing rate increases associated with certain
government contracts of which Borrower has or had employees staffed on contract
assignments;

  (xvi)  
the Account has been turned over or submitted to a third party for collection;

  (xvii)  
such Account is in the form of a cost report receivable owing from any
Governmental Authority, unless Lender has expressly agreed to include it in the
Borrowing Base as an Eligible Account;

  (xviii)  
the Account arises from a sale to the Account Obligor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis;

  (xix)  
the Account is owing from the United States of America or which amount is owing
from the United States of America or any agency, department or subdivision
thereof, unless a properly executed assignment of claims has been received by
Lender; or

  (xx)  
the Account does not comply with such other criteria and requirements as may be
specified from time to time by Lender in its discretion.

“Extraordinary Expenses” means all costs and expenses (including legal fees)
incurred by Lender in connection with the enforcement of any of its rights or
remedies under this Agreement, including any costs and expenses incurred in
connection with its repossession of any of the Collateral, collection of any of
the Collateral, storing or removing any of the Collateral, or advertising for
sale or selling any of the Collateral.
“Furniture, Fixtures and Equipment” means all of Borrower’s presently owned and
hereafter acquired machinery, furniture, fixtures and equipment wherever located
(all of the foregoing being hereinafter collectively referred to as the “FF&E”).
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
“General Intangibles” means any personal property, including things in action,
other than accounts, chattel paper, commercial tort claims, deposit accounts,
documents, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, or other minerals before extraction. The
term includes payment intangibles and software.
“Governmental Unit” means a subdivision, agency, department, county, parish,
municipality, or other unit of the government of the United States, a state, or
a foreign country. The term includes an organization having a separate corporate
existence if the organization is eligible to issue debt on which interest is
exempt from income taxation under the laws of the United States.
“Instruments” mean any and all negotiable instruments or any other writings that
evidence a right to the payment of a monetary obligation, are not themselves a
security agreement or lease, and are of a type that in ordinary course of
business is transferred by delivery with any necessary endorsement or
assignment.
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under the Bankruptcy Code or any other applicable insolvency law; as an
assignment by a Person for the benefit of such Person’s creditors; or for the
appointment of a receiver, trustee, or other custodian for a Person or any of
such Person’s property.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

19



--------------------------------------------------------------------------------



 



“Inventory” means all of Borrower’s finished goods and inventory, packing and
shipping supplies, all goods intended to be sold or used by Borrower or to be
furnished by Borrower under contracts of service, including all raw materials,
goods in process, finished goods, materials and supplies of every kind and
nature, used or usable in connection with the manufacture, shipping,
advertising, selling, leasing or furnishing of such goods, all documents
evidencing or representing the same and all documents of title, all negotiable
and non-negotiable warehouse receipts representing the same and all products,
accounts and proceeds resulting from the sale or other disposition of the
foregoing, that may be rejected, returned repossessed or stopped in transit and
all other items, customarily classified as inventory (all of the foregoing being
hereinafter collectively referred to as the “Inventory”);
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract, or commodity
account.
“Lien” means any security interest in, or common law, statutory or contractual
lien with respect to, any property of a Person. For the purpose of this
Agreement, Borrower shall be deemed to be the owner of any property which it has
acquired or holds subject to a conditional sale agreement or other arrangement
pursuant to which title to the property has been retained by or vested in some
other Person for security purposes.
“Loans” means all monies advanced by the Lender to the Borrower pursuant to the
terms of this Agreement.
“Loan Documents” means the Agreement and all notes, guaranties, security
agreements, certificates, Landlord’s agreements, Bank Agreements, Deposit
Account Agreements and all other agreements, documents and instruments now or
hereafter executed or delivered by Borrower or any Obligor in connection with,
or to evidence the transactions contemplated by, this Agreement.
“Material Adverse Change” means any of the following occurring after the date of
the latest financial statements of Borrower submitted to Lender on or before the
effective date of this Agreement: any change in ownership of Borrower prohibited
by this Agreement, losses to Borrower significantly in excess of losses in the
twelve month period preceding the effective date of this Agreement, any
significant decline of revenues, any change that has been or reasonably could be
expected to be material and adverse to the value of any of the Collateral or to
the business, operations, prospects, properties, assets, liabilities, or
financial condition of Borrower.
“Maximum Loan Amount” means One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00).
“Obligations” means all present and future Advances, Loans, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower or any Obligor (excluding Validity Guarantors) to Lender, whether
evidenced by or arising under the Agreement or any other Loan Document, whether
arising from an extension of credit, guaranty, indemnification or otherwise
whether direct or indirect (including those acquired by assignment and any
participation by Lender in Borrower’s indebtedness owing to others), whether
absolute or contingent, whether due or to become due, and whether arising before
or after the commencement of a proceeding under the Bankruptcy Code or any
similar statute, including all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, letter of credit fees, loan fees, Early
Termination Fees and any other sums chargeable to, or reimbursable by, Borrower
under the Agreement or under any other Loan Document.
“Obligor” means any guarantor, endorser, acceptor, surety or other person liable
on, or with respect to, the Obligations or who is the owner of any property that
is security for the Obligations, other than Borrower.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

20



--------------------------------------------------------------------------------



 



“Other Property” means any and all other property of any nature whatsoever of
Borrower now or hereafter in the possession of, assigned to or hypothecated to
Lender for any purpose, including, but not limited to balances, credits,
deposits, accounts, items and monies of Borrower now or hereafter with Lender
and all dividends and distributions on or rights in connection with any such
property and all rights of Borrower earned or to be earned under contracts to
sell goods or render services.
“Payment Account” means an account maintained by Lender to which all Collections
or other monies from time to time remitted as directed and deposited by Lender
shall be transferred and all other payments by Borrower to Lender shall be sent
in immediately available federal funds.
“Payment Notice” means the notice placed on each invoice, directing the Account
to remit only to the Lockbox or if to be made by wire transfer, Automated
Clearing House (“ACH”) or other electronic means, to an account designated by
Lender. Payment made to any other party or location will not constitute valid
payment of the invoice. Notice: TeamStaff Government Solutions, Inc. d/b/a
TeamStaff Government Solutions; d/b/a TeamStaff Govt Solutions, P O Box 105328,
Atlanta GA 30348-5328.
“Permitted Liens” means Liens in favor of Lender and any other Liens agreed or
consented to by Lender in writing.
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
“Prime Rate” means the per annum rate of prime rate of interest quoted in The
Wall Street Journal from time to time. If the Wall Street Journal Prime becomes
unavailable during the term of this Agreement, Lender may designate a substitute
index after notice to Borrower.
“Procedures Letter” means the letter dated as of July 29, 2010 issued by Lender
and agreed to by Borrower which sets forth the procedures with respect to
Advances and reporting to the extent such procedures are not covered in this
Agreement.
“Proceeds” means all substitutions, improvements, accessions, additions,
renewals and replacements of or to any of the Collateral (including, but not
limited to, returned or unearned premiums from any insurance written in
connection with this Agreement) and all proceeds of any of the foregoing,
including, but not limited to, any and all proceeds in the form of Accounts and
Inventory.
“Projections” are estimates based on certain assumptions or past trends.
“Records” means all of Borrower’s books and records relating to its business or
assets, including records pertaining to any Collateral. Without limiting the
generality of the foregoing, Borrower’s accounting and financial records will
include all records (whether paper, computer or electronic) data, tapes, discs,
or other media and all programs, files, records and procedure manuals relating
thereto wherever located.
“Supporting Obligations” mean a letter of credit right or secondary obligation
that supports the payment or performance of an account, chattel paper, a
document, a general intangible, an instrument, or investment property.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

21



--------------------------------------------------------------------------------



 



“Term” means the period commencing on the date of this Agreement and ending on
the date on which this Agreement is terminated pursuant to Section 9.2.
“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of Georgia.
“WAWF” means Wide Area Work Flow.
“Wide Area Work Flow” means a Paperless Contracting DoD-wide application
designed to eliminate paper from the receipts and acceptance process of the DoD
contracting lifecycle.
All accounting terms used in the Agreement, unless otherwise indicated, shall
have the meanings given to such terms in accordance with GAAP. All other terms
contained in the Agreement, unless otherwise indicated, shall have the meanings
provided by the UCC, to the extent such terms are defined therein. The term
“including,” whenever used in the Agreement, shall mean “including, but not
limited to.” The singular form of any term shall include the plural form, and
vice versa, when the context so requires. References to Sections, subsections
and Schedules are to Sections and subsections of, and Schedules to, the
Agreement; to agreements and statutes shall include all amendments thereto and
successor statutes in the case of statutes; to the time of day shall mean the
time of day on the day in question in Alpharetta, Georgia; to Lender’s
discretion means Lender’s sole and absolute discretion.
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT, EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

22